     Case 2:18-cv-06893-SJO-FFM Document 55 Filed 12/11/19 Page 1 of 11 Page ID #:1374



       CLARK O. BREWSTER, OBA # 1114, Pro Hac Vice Application Pending
1
       cbrewster@brewsterlaw.com
2      MBILIKE M. MWAFULIRWA, OBA # 31164, Pro Hac Vice Application Pending
       mmm@brewsterlaw.com
3      BREWSTER & DE ANGELIS
       2617 E. 21st St.
4
       Tulsa, OK 74114
5      Telephone: (918) 742-2021
       Attorneys for Plaintiff Stephanie Clifford
6
       DAVID OLAN
7      david@olanlaw.com
8      TROY SKINNER
       Troy@olanlaw.com
9      OLAN LAW OFFICE
       212 Marine Street, Suite 100,
10     Santa Monica, CA 90405
11     Telephone: (310) 566-0010
       Attorneys for Plaintiff Stephanie Clifford
12
13
14                                 UNITED STATES DISTRICT COURT

15                                CENTRAL DISTRICT OF CALIFORNIA
16
17     STEPHANIE CLIFFORD a.k.a.                    Case No. 2:18-cv-06893-SJO-FFM
       STORMY DANIELS,
18                                                  NOTICE OF MOTION AND
                     Plaintiff,                     PLAINTIFF’S MOTION TO ANNUL OR
19                                                  VACATE THE CLERK OF COURT’S
20            v.                                    CERTIFICATION OF JUDGMENT

21     DONALD J. TRUMP,                             Assigned for All Purposes to the
                                                    Hon. S. James Otero
22                   Defendant.                     Action Filed: April 30, 2018
23
                                                    Hearing Date: February 3, 2020
24                                                  Hearing Time: 10:00 am
                                                    Location: 350 West 1st Street
25                                                  Courtroom C, Los Angeles, CA 90012
26
27
28
                                       Page 1 of 11
           PLAINTIFF’S MOTION TO ANNUL OR VACATE CERTIFICATION OF JUDGMENT
     Case 2:18-cv-06893-SJO-FFM Document 55 Filed 12/11/19 Page 2 of 11 Page ID #:1375




1      TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
2
3             PLEASE TAKE NOTICE that February 3, 2020, at 9:00 a.m., or as soon thereafter as
4      the Court may hear the matter in Courtroom C, located at United States District Court, 350 West
5      1st St., Los Angeles, CA 90012, before the Honorable S. James Otero. Plaintiff Stephanie Clifford,
6      will move the Court: 1. To Strike the Court Clerk’s erroneous Certification of this Court’s Minute
7
       Order (Dkt. 46.); or in the alternative, 2. Plaintiff will move under Fed.R.Civ.P. 60(b) to vacate
8
       or modify that Order because it was entered in error and conflicts with the Fifth Circuit’s recent
9
       decision.
10
              This Motion shall be based on this Notice of Motion and Motion, the accompanying
11
       Memorandums of Points and Authorities and Declaration of Clark O. Brewster, the anticipates
12
       reply papers, all materials that may be properly considered in connection with this motion and
13
       oral argument at the hearing.
14
15
       Dated: December 11, 2019
16
17                                           By:    /s/ Clark O. Brewster
                                                    CLARK O. BREWSTER
18
19                                                  /s/ Troy Skinner
                                                    DAVID OLAN
20
21
22
23
24
25
26
27
28
                                       Page 2 of 11
           PLAINTIFF’S MOTION TO ANNUL OR VACATE CERTIFICATION OF JUDGMENT
     Case 2:18-cv-06893-SJO-FFM Document 55 Filed 12/11/19 Page 3 of 11 Page ID #:1376




1
2                         INTRODUCTION AND SUMMARY OF ARGUMENT

3             Plaintiff, Stephanie Clifford, moves the Court for two alternate requests. First, she moves
4
       the Court to annul or vacate the Clerk of Court’s Certification of Judgment. (See Declaration of
5
       Clark O. Brewster (“COB Decl.”), Exhibit A. Exhibit A is a document titled, “CIVIL MINUTES
6
       – GENERAL,” this Court’s order (Dkt. 46) that awarded Mr. Trump $293,052.33 in attorney fees,
7
8      costs and sanctions. The Court never entered a judgment. That perhaps explains why Mr. Trump’s

9      local California counsel prepared a journal entry and filed a motion with this Court to enter a final
10
       judgment. (See COB Decl. Ex. “B”). That motion is still pending.
11
              Meanwhile, Mr. Trump’s Ohio Counsel has filed this Court Clerk’s Certification of that
12
       minute order in two cases pending in U.S. District Court for the Southern District of Ohio. Both
13
14     cases concern Plaintiff Clifford. Those cases are: Case No. 2:19-MC-47 and in Clifford v. Keckley,

15     U.S.D.C., Case No. 2:19-cv-119. (See COB Decl. Ex. “C”). Mr. Trump claims in those cases that
16
       this Court’s civil minute is eligible for registration as a foreign judgment under 28 U.S.C. §1961.
17
       But as detailed below, that is incorrect. The Ninth Circuit has long held that “Civil Minutes—
18
       General” or “minute order[s]” are not judgments. Radio Tele. Espanola SA v. New World Ent’mt,
19
20     183 F.3d 922, 930-932 (9th Cir. 1999). In fact, under this Court’s local rules, “minute orders” are

21     not judgments, nor can a court clerk, acting alone as she did here, without affirmative approval
22
       by this Court, enter final judgment. See Local Rules for the C.D. California, L.R. 58-6. Echoing
23
       those pronouncements, the combined effect of Fed. R. Civ. P. 54, 58 and 79 is also clear: civil
24
       minutes are not judgments. The Court should strike the Clerk of Court’s Certification of
25
26     Judgment.

27
28
                                       Page 3 of 11
           PLAINTIFF’S MOTION TO ANNUL OR VACATE CERTIFICATION OF JUDGMENT
     Case 2:18-cv-06893-SJO-FFM Document 55 Filed 12/11/19 Page 4 of 11 Page ID #:1377



              Second, and as alternative relief, Plaintiff Clifford moves under Fed. R. Civ. P. 60 (b) for
1
2      this Court to vacate or modify its order at issue (Dkt. 46). Applying Texas law, this Court assumed

3      and applied the Texas Citizens Participation Act (“TCPA”), an anti-SLAPP law. The problem
4
       with that assumed analysis is that the Fifth Circuit—the appellate court that Congress designated
5
       to oversee diversity jurisdiction cases involving Texas law—has held that the TCPA does not
6
       apply in federal court diversity jurisdiction cases. See Klocke v. Watson, 936 F.3d 240, 244-249
7
8      (5th Cir. 2019). As a result, this Court’s decision to apply the TCPA and award of monetary

9      awards against Ms. Clifford conflicts with the governing law in the Fifth Circuit—the
10
       congressionally designated federal court to make controlling pronouncements of Texas law.
11
       Indeed, to allow this Court’s award to stand in the wake of Klocke, upsets settled comity rules
12
       that federal courts uphold. See, e.g., United States v. AMC Entm't, Inc., 549 F.3d 760, 773 (9th
13
14     Cir. 2008) (“Principles of comity require that, once a sister circuit has spoken to an issue, that

15     pronouncement is the law of that geographical area. Courts in the Ninth Circuit should not grant
16
       relief that would cause substantial interference with the established judicial pronouncements of
17
       such sister circuits”) (Emphasis added). Rule 60(b) is a perfect vehicle for this Court to correct
18
       itself and restore order. As more fully outlined below, this Court should set aside the TCPA
19
20     attorney fee and sanctions award or reduce it to $0.

21            I. BACKGROUND
22
              Ms. Clifford sued Mr. Trump for a defamatory tweet. Mr. Trump moved to dismiss the
23
       Complaint, coupled with a motion to strike, based on a Texas anti-SLAPP statute. In his motion,
24
       Mr. Trump asserted that Texas substantive law applied to the lawsuit. As a result, the Texas anti-
25
26     SLAPP statute—The Texas Citizens’ Participation Act—applied. Under that statute, a defendant

27
28
                                       Page 4 of 11
           PLAINTIFF’S MOTION TO ANNUL OR VACATE CERTIFICATION OF JUDGMENT
     Case 2:18-cv-06893-SJO-FFM Document 55 Filed 12/11/19 Page 5 of 11 Page ID #:1378



       can attain relief by showing that the targeted speech is a matter of public concern. When a
1
2      defendant shows that, the statute mandates dismissal. See Dkt. 36.

3               The Court agreed with Mr. Trump and dismissed Ms. Clifford’s lawsuit holding that the
4
       Texas anti-SLAPP statute applied. 1 See Dkt. 36. Ms. Clifford’s appeal is pending before the Ninth
5
       Circuit. Clifford v. Trump, Case No. 18-56351. 2
6
                While that appeal was pending, Mr. Trump moved for attorney fees and costs under the
7
8      Texas anti-SLAPP statute. On December 11, 2018, the California federal court entered an order

9      titled “CIVIL MINUTES - GENERAL” in which it awarded Mr. Trump $293,052.33 in attorney
10
       fees and costs. Then, Mr. Trump’s local California counsel prepared a journal entry and filed a
11
       motion with the California federal court to enter a final judgment. (See COB Decl. Ex. “B”). That
12
       motion is still pending and this Court has never entered a judgment.
13
14              Recently, Ms. Clifford obtained a settlement in an unrelated matter pending in the

15     Southern District of Ohio for a violation of her civil rights under 42 U.S.C. § 1983 by individual
16
       officers and the City of Columbus for false arrest. Clifford v. Keckley, et al., U.S.D.C., Southern
17
       District of Ohio, Case No. 2:19-cv-119. The amount of settlement is a matter of public record,
18
       $450,000.00, and it seems that word of the monies caused the Defendant to take an interest. The
19
20     U.S. District Court, S.D. Ohio has not yet adjudicated the interest of the parties who assert a lien

21     on the amount of settlement including Mr. Trump. (See generally COB Decl. Ex. “D”). Ms.
22
23
       1
         Throughout this litigation, whether the TCPA applies in federal court was an open question in the Fifth Circuit; the
24     federal appellate court that oversees diversity jurisdiction appeals involving Texas law. But as noted, the Fifth Circuit
       recently held that the TCPA does not apply in federal court in diversity jurisdiction cases. Klocke v. Watson, 936
25     F.3d 240, 245-246 (5th Cir. 2019). Thus, a substantial reason for this Court’s dismissal of Ms. Clifford’s case and
       the sole basis for the attorney fees and costs award, was a law that should not have been applied in the first place.
26     Ms. Clifford filed a Fed. R. App. P. 28 (j) letter brief in her pending Ninth Circuit Court of Appeals appeal on the
       TCPA’s applicability. That appeal is pending. That said, this Court is not powerless to afford her relief.
27
       2
        On November 24, 2019, the Ninth Circuit submitted “Notice of Oral Argument.” Oral argument is set for February
28     4, 2020 at 9:30 am, Courtroom No. 1, Pasadena, California.
                                        Page 5 of 11
            PLAINTIFF’S MOTION TO ANNUL OR VACATE CERTIFICATION OF JUDGMENT
     Case 2:18-cv-06893-SJO-FFM Document 55 Filed 12/11/19 Page 6 of 11 Page ID #:1379



       Clifford, has also challenged Mr. Trump’s “Judgment Lien” based on the Clerk of Court’s
1
2      Certification in the Ohio matter as well. (See COB Decl. Ex. “E”).

3                      II.     ARGUMENT AND AUTHORITIES
4
                               A.      The Clerk erred in certifying a minute order as though it was
5                                      a judgment

6              This Court’s Clerk is without authority under the Federal Rules of Civil Procedure to
7
       certify the Court’s Minute Order of December 11, 2018, as a “judgment.” As noted, the Ninth
8
       Circuit has long held that “Civil Minutes—General” or “minute order[s]” are not judgments or
9
       appealable orders. Radio Tele. Espanola SA v. New World Ent’mt, 183 F.3d 922, 930-932 (9th
10
11     Cir. 1999). Under this court’s local rules, “minute orders” are not judgments, nor can a court

12     clerk, acting alone, without affirmative approval by the Court, enter final judgment. Under Ninth
13
       Circuit precedent and California’s federal court’s local rules, there was never a judgment issued.
14
       See Local Rules for the Central District of California, L.R. 58-6. 3
15
               Federal law—specifically the Federal Rules of Civil Procedure 4—has a specific meaning
16
17     for what amounts to a judgment. A judgment “includes a decree and any order from which an

18     appeal lies.” Fed. R. Civ. P. 54(a) (emphasis added). But a judgment does not “include recitals of
19
       pleadings, a master's report, or a record of prior proceedings.” Id. (emphasis added). Thus,
20
       minute orders—which are a record of prior court proceedings—are not judgments. Id.; Carter v.
21
22
       3
23       L.R. 58-6 Entry of Judgment - Memorandum of Decision, Opinion, Minute Order. Notation in the civil
       docket of entry of a memorandum of decision, an opinion of the Court, or a minute order of the Clerk shall
24     not constitute entry of judgment pursuant to Fed.R.Civ.P. 58 and 79(a) unless specifically ordered by the
       judge.
25
       4
         The Federal Civil Rules of Procedure have the same status as federal statutes. See Gallivan v. United
26
       States, 943 F.3d 291, 294-295 (6th Cir. Nov. 7, 2019); see also Harris v. Nelson, 394 U.S. 286 (1969)
27     (federal courts must treat the federal rules of civil procedure as they would statutes, and may not modify
       them by judicial construction).
28
                                       Page 6 of 11
           PLAINTIFF’S MOTION TO ANNUL OR VACATE CERTIFICATION OF JUDGMENT
     Case 2:18-cv-06893-SJO-FFM Document 55 Filed 12/11/19 Page 7 of 11 Page ID #:1380



       Beverly Hills Sav. & Loan Ass'n, 884 F.2d 1186, 1189 (9th Cir.1989) (A minute order is “a
1
2      description of what transpired in the courtroom.”).

3              A judgment is final and able to trigger appeal rights when it complies with both Fed. R.
4
       Civ. P. 58 and 79. “A judgment is effective only . . . when entered as provided in Rule 79(a).”
5
       Fed. R. Civ. P. 58; see also Radio Tele. Espanola, 183 F.3d at 930 (unless both Rule 58 and 79(a)
6
       are satisfied, there is no valid judgment). Indeed, the Central District of California’s Local Rules
7
8      “clarify what cannot constitute an ‘entry of judgment’ in the Central District under Rules 58 and

9      79(a).” Radio Tele. Espanola, 183 F.3d at 930. Under those Local Rules, neither “a memorandum
10
       of decision, an opinion of the Court, or a minute order of the Clerk shall . . . constitute entry of
11
       judgment under Fed .R. Civ. P. 58 and 79(a) unless specifically ordered by the judge.” L.R. 58-6
12
       (C.D. Cal. 2019). Nor can a court clerk, acting alone, without affirmative approval by this Court
13
14     on the record, enter final judgment. See L.R. 58-5 (C.D. Cal. 2019).

15                            B.      Even if the Order in Question is a Final Judgment, this Court
                                      Erred in Awarding Substantial Attorney Fees and Sanctions
16
                                      Under the Texas Anti-SLAPP Statute
17                                           1. Standard of review for this argument
18
              This analysis applies only if the Court holds that its “GENERAL-CIVIL MINUTE” is in
19
       fact a final judgment. Rule 60(b)(1) of the Federal Rules of Civil Procedure provides grounds for
20
21     relief from a final judgment or order based on “mistake, inadvertence, surprise, or excusable

22     neglect.” Under that provision, a litigant “may seek relief . . . if the district court has made a
23
       substantive error of law or fact in its judgment or order.” Bretana v. Int’l Collection Corp., 2010
24
       WL 1221925, at *1 (N.D. Cal. 2010) (emphasis added); see also Utah ex rel. Div. of Forestry v.
25
       United States, 528 F.3d 712, 722-23 (10th Cir. 2008) (“Rule 60(b)(1) motions premised upon
26
27     mistake are intended to provide relief to a party in only two instances: (1) when ‘a party has made

28
                                       Page 7 of 11
           PLAINTIFF’S MOTION TO ANNUL OR VACATE CERTIFICATION OF JUDGMENT
     Case 2:18-cv-06893-SJO-FFM Document 55 Filed 12/11/19 Page 8 of 11 Page ID #:1381



       an excusable litigation mistake or an attorney in the litigation has acted without authority; or (2)
1
2      whe[n] the judge has made a substantive mistake of law or fact in the final judgment or order.’”

3      (alteration in original) (emphasis added) (quoting Cashner v. Freedom Stores, Inc., 98 F.3d 572,
4
       576 (10th Cir. 1996))). The moving party under Rule 60(b) bears the burden of convincing the
5
       Court. See Rufo v. Inmates of Suffolk Cty. Jail, 502 U.S. 367, 383 (1992).
6
                                             2. The Court should not have applied the Texas anti-
7
                                             SLAPP law in the first place
8
              This Court determined that Texas law applied, and in turn, that state’s anti-SLAPP statute
9
       (the “TCPA”) likewise applied. See Dkt. 36 pp. 3-4 (“The Court applies the Texas ant-SLAPP
10
11     statute”). In applying the TCPA, the Court borrowed the “analysis of California’s anti-SLAPP

12     statute.” Id. at p. 4 n. 2. Based on that borrowed analysis, this Court assumed that the TCPA, like
13
       California’s anti-SLAPP law, applies in federal diversity lawsuits. The problem with that assumed
14
       analysis is that the Fifth Circuit—the appellate court that Congress designated to oversee diversity
15
       jurisdiction cases involving Texas law—has held that the TCPA does not apply in federal court
16
17     diversity jurisdiction cases. See Klocke v. Watson, 936 F.3d 240, 244-249 (5th Cir. 2019). Federal

18     courts have routinely adhered to comity concerns when adjudicating cases from other circuits, to
19
       ensure uniformity with the law in those circuits. See generally e.g., United States v. AMC Entm't,
20
       Inc., 549 F.3d 760, 773 (9th Cir. 2008) (“Principles of comity require that, once a sister circuit
21
       has spoken to an issue, that pronouncement is the law of that geographical area. Courts in the
22
23     Ninth Circuit should not grant relief that would cause substantial interference with the

24     established judicial pronouncements of such sister circuits”) (Emphasis added). Alluding to
25
       similar concerns, the Federal Circuit has observed:
26
              We, therefore, rule, as a matter of policy, that the Federal Circuit shall review
27            procedural matters, that are not unique to patent issues, procedural matters, that
              are not unique to patent issues, under the law of the particular regional circuit
28
                                       Page 8 of 11
           PLAINTIFF’S MOTION TO ANNUL OR VACATE CERTIFICATION OF JUDGMENT
     Case 2:18-cv-06893-SJO-FFM Document 55 Filed 12/11/19 Page 9 of 11 Page ID #:1382



              court where appeals from the district court would normally lie. This policy is
1
              within the intent and spirit of not only our enabling statute but also the general
2             desire of the federal judicial system to minimize confusion and conflicts. Since our
              mandate is to eliminate conflicts and uncertainties in the area of patent law, we
3             must not, in doing so, create unnecessary conflicts and confusion in procedural
              matters.
4
5      Biodex Corp. v. Loredan Biomedical, Inc., 946 F.2d 850, 856 (Fed. Cir. 1991) (emphasis added).

6      The Second Circuit, echoing similar concerns, though in a diversity case involving the Sixth
7
       Circuit’s view of one of its state’s laws, has also advocated a similar rule. Cf. Factors, Etc., Inc.
8
       v. Pro Arts, 652 F.2d 278, 283-284 (2d Cir. 1981) (deferring to “the views of the Sixth Circuit”
9
       in diversity jurisdiction case to avoid creating uncertainty in that circuit). Thus, to avoid the
10
11     anomaly that the TCPA applies only in this federal court—while not in the Fifth Circuit or any

12     other court that, for reasons of comity, respects the Fifth Circuit’s views of the law within its own
13
       circuit—this Court should grant Rule 60 relief. As noted, the Court should set aside the TCPA
14
       attorney fee and sanctions award or reduce it as requested below. Indeed, under Klocke, this Court
15
       erred in applying the TCPA here.
16
17                                            3. Even if the Court is still inclined to apply the TCPA,
                                              the Court need not award a substantial amount
18
              Under the TCPA version in place at the time, the Court had to award fees and sanctions
19
20     to a prevailing defendant. Clifford v. Trump, 2018 WL 6519029, at *1 (C.D. Cal. Dec. 11, 2018)

21     (citing Tex. Civ. Prac. & Rem. Code § 27.009(a)(1)). “[T]he TCPA requires an award of
22
       ‘reasonable attorney's fees’ to the successful movant [on an anti-SLAPP motion].” Sullivan v.
23
       Abraham, 488 S.W.3d 294, 299 (Tex. 2016). The question of how much fees is committed to this
24
       Court’s discretion. Clifford, 2018 WL 6519029, at *1 (“That determination rests within the court's
25
26     sound discretion”) (citations omitted). The sole basis for this Court’s award of attorney fees, costs

27     and sanctions was its erroneous assumption that the TCPA applies in federal court in diversity
28
                                       Page 9 of 11
           PLAINTIFF’S MOTION TO ANNUL OR VACATE CERTIFICATION OF JUDGMENT
     Case 2:18-cv-06893-SJO-FFM Document 55 Filed 12/11/19 Page 10 of 11 Page ID #:1383



        jurisdiction cases. But as Klocke, 936 F.3d at 244-249 makes clear, that is incorrect for this Texas
1
2       statute. Id. In the wake of that major clarification in Fifth Circuit diversity jurisprudence (based

3       on the TCPA) and for the sake of federal court comity and respect for the Fifth Circuit’s court’s
4
        views on a law it applies and supervises, this Court should revisit its TCPA fee and sanctions
5
        award. Should the Court still be inclined to award a fee (despite Plaintiff’s protests), it should
6
        award no more than $0. Estate of Martin v. Greisman, 754 F. App'x 708, 712 (10th Cir. 2018)
7
8       (noting a dearth of “authority suggesting a reasonable attorney fee can’t be $0”) (emphasis

9       added); Crounse v. State Farm Mut. Auto. Ins. Co., 336 S.W.3d 717, 722 (Tex. App. 2010)
10
        (affirming award of “‘$0.00’ in attorney's fees [because] [it] [was] . . . not so against the great
11
        weight and preponderance of the evidence” despite prevailing party securing monetary recovery).
12
        There’s nothing in principle why those same concerns that animated Plaintiff’s concerns about
13
14      the TCPA attorney fees and costs should not apply to its sanctions—almost similar money

15      exactions. “After all,” as the Supreme Court has stated, “in the law, what is sauce for the goose is
16
        normally sauce for the gander.” Heffernan v. City of Paterson, 136 S.Ct. 1412, 1418 (2016).
17
                III. CONCLUSION
18
                The Court should strike the Clerk’s erroneous certification of its minute order as a final
19
20      judgment. If the Court holds still that the civil minute is in fact a judgment, it should set aside the

21      TCPA attorney fee and sanctions award or reduce it to $0.
22
                                                      Respectfully Submitted,
23
                                                         /s/ Clark O. Brewster
24                                                      Clark O. Brewster - OBA #1114 (Pro Hac Pending)
                                                        Mbilike Mwafulirwa OBA#31164 (Pro Hac Pending)
25
                                                        BREWSTER & DE ANGELIS
26                                                      2617 East 21st Street
                                                        Tulsa, OK 74114
27
28
                                        Page 10 of 11
            PLAINTIFF’S MOTION TO ANNUL OR VACATE CERTIFICATION OF JUDGMENT
     Case 2:18-cv-06893-SJO-FFM Document 55 Filed 12/11/19 Page 11 of 11 Page ID #:1384



                                           /s/ Troy Skinner
1
                                           DAVID OLAN, BAR #144634
2                                          david@olanlaw.com
                                           TROY SKINNER, BAR #301563
3                                          Troy@olanlaw.com
                                           OLAN LAW OFFICE
4
                                           212 Marine Street, Suite 100,
5                                          Santa Monica, CA 90405
                                           Attorneys for the Plaintiff
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       Page 11 of 11
           PLAINTIFF’S MOTION TO ANNUL OR VACATE CERTIFICATION OF JUDGMENT
